              United States District Court
                                WESTERN DISTRICT OF MISSOURI
                                     WESTERN DIVISION

UNITED STATES OF AMERICA,                                   COUNT ONE
                                                            Distribution of Marijuana
       v.                                                   21 U.S.C. § 841(a)(1) and (b)(1)(D)
                                                            NMT 5 years’ imprisonment
CARREON L. BROWN,                                           NMT $250,000 fine
[DOB: 11/05/2001],                                          NLT 2 years’ supervised release
                                                            Class D felony
                        Defendant.
                                                            COUNT TWO
                                                            Possession of a Firearm in Furtherance of a Drug
                                                            Trafficking Offense
                                                            18 U.S.C. § 924(c)(1)(A)
                                                            NLT 5 years’ imprisonment
                                                            (Consecutive to Any Other Sentence)
                                                            NMT life imprisonment
                                                            NMT $250,000 fine
                                                            NMT 5 years’ supervised release
                                                            Class A felony

                                                            $100 Special Assessment (Each Count)

                                                            CRIMINAL COMPLAINT
                                                            Case Number: 21-MJ-00010-JAM :%*

       I, the undersigned complainant being duly sworn, state the following is true and correct to the best of my
knowledge and belief:
                                                 COUNT ONE
       On or about February 2, 2021, in Clay County, in the Western District of Missouri, the defendant,
CARREON L. BROWN, knowingly and intentionally distributed less than 50 kilograms of marijuana, a
Schedule I controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(D).
                                                COUNT TWO
       On or about February 2, 2021, in Clay County, in the Western District of Missouri, defendant, CARREON
L. BROWN, knowingly possessed a firearm, to wit: a Glock brand, 20 model, 10-millimeter handgun bearing
serial number BNAV724, in furtherance of the offense of distributing less than 50 kilograms of marijuana, as
charged in Count 2QH, in violation of Title 18, United States Code, Section 924(c)(1)(A).
       I further state that I am Special Agent James H. Payne of the Bureau of Alcohol, Tobacco, Firearms and
                                                        1

                  Case 4:21-mj-00010-JAM Document 1 Filed 02/11/21 Page 1 of 2
Explosives and that this complaint is based on the following facts:
         (See attached Affidavit)
Continued on the attached sheet and made a part hereof:     Yes       No.


                                                            James
                                                            JJa
                                                              ames H.
                                                                   H Payne
                                                             Special Agent
                                                             Bureau of Alcohol, Tobacco, Firearms and
                                                             Explosives
Sworn to before me and subscribed via telephone,
       February 11, 2021 at 1:18 pm
                                                     at     Kansas City, Missouri
Date                                                        City and State

Honorable :%ULDQ*DGG\, United States Magistrate Judge
Name and Title of Judicial Officer                      Signature of Judicial Officer




                                               2
                   Case 4:21-mj-00010-JAM Document 1 Filed 02/11/21 Page 2 of 2
